DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the last line, “said command set” lacks antecedent basis and is not understood in the context of the claimed “server” and “account system”. Claims 7, 8, 11 and 16 also recite “said command set”. It is noted that claims 5, 6, 9, 10,1 2-16 and 17 are included herein merely because of their dependency to rejected claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4, 6, 7, 10  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN103502549 (hereinafter CN549).

Re Claim 4. (New)
CN549 discloses a secure mesh communication network (Fig.30; 720,735), comprising: one or more lock assemblies (10,715), wherein each lock assembly comprises a power source (Fig.30), a sensor assembly (550,560), a microcontroller (760), a memory storing a command set (755), and a wireless transceiver configured to communicate with other of said one or more lock assemblies (10,715); at least one mobile device (725) configured for wireless communication (745); and at least one server (750) in communication with said one or more lock assemblies and with said mobile device, wherein said server (750) comprises an account system including said command set (see discussion in paragraphs [0116-0122]).  
Re Claim 6. (New) 
CN549 discloses the secure mesh communication network of claim 4, wherein said at least one mobile device (725) comprises a processor and one or more peripheral sensors.  It is well known and conventional that mobile devices such as smartphones include a processor, sensors, display and memory.
Re Claim 7. (New) 
CN549 discloses the secure mesh communication network of claim 4, wherein said at least one mobile device (725) comprises a display, a processor, and a device memory storing said command set.  It is well known and conventional that mobile devices such as smartphones include a processor, sensors, display and memory.
Re Claim 10. (New)
CN549 discloses the secure mesh communication network of claim 4, further comprising an encryption key (para [0121]) associated with communications between and among said at least one mobile device (725), said one or more lock assemblies (10, 715), and said at least one server (750).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN549 in view of Official Notice.
Re Claim 5. (New)
CN549 discloses the secure mesh communication network of claim 4, wherein said wireless transceiver (para [0122]) of each of said one or more lock assemblies comprises at least one of a short-range transceiver and a long-range transceiver.  While CN549 fails to specify that the wireless transceivers comprise a short-range or long-range transceiver, Official Notice is taken of the use of either in a network is well known and conventional as an obvious matter of design choice in affording the desired functionality. 
Re Claim 8. (New)
CN549 discloses the secure mesh communication network of claim 7, wherein execution of said command set configures at least one of (a) said one or more lock assemblies, (b) said at least one mobile device, and (c) said at least one server to perform functions, including functions to: broadcast a heartbeat poll throughout said network requesting a status from said one or more lock assemblies (lock status component 10; para [0114]), however, fails to specify that wherein said status is characterized by acceptable limits; in response to determining said status is outside said acceptable limits, broadcast an alarm message throughout said network.  
Official Notice is taken that the use of an alarm in response to status outside desired limits within a lock network or system is old and well known in the lock art and would have been an obvious matter of design choice. 
Re Claim 9. (New) 
CN549 discloses the secure mesh communication network of claim 8, but fails to specify wherein said heartbeat poll is transmitted at one or more configurable dates or clock times, periodically at a configurable time interval, or in response to a request.  
Official Notice is taken that the use of status check at desired and programmed times is old and well known in the lock arts and since CN549 discloses a scheduled time change in para [0112], CN549 already provides a clock or timing mechanism therein. 
Re Claim 11. (New)
CN549 discloses the secure mesh communication network of claim 4, and while does not specifically detail the method of use recited in claims 11-15 set forth below, the functionality recited wherein said one or more lock assemblies comprises a first lock assembly and a plurality of other lock assemblies, and wherein execution of said command set by said microcontroller of a first lock assembly in said superset configures said first lock assembly to perform functions, including functions to: broadcast a first signal to each of said other lock assemblies, wherein each of said other lock assemblies is further configured to relay said first signal (a) to each of said other lock assemblies and (b) to said at least one server; transmit said first signal to said at least one mobile device, which is further configured to relay said first signal to said at least one server; and transmit said first signal to said at least one server, which is further configured to push said first signal to said at least one mobile device, such that said at least one mobile device receives said first signal from at least one of: said first lock assembly, one or more of said other lock assemblies, and said at least one server, would have been considered obvious to one of ordinary skill in the art as well known functionality in utilizing the network, server, controller, mobile device and lock assemblies.  
Re Claim 12. (New) 
As discussed above with respect to claim 11, CN549 discloses the secure mesh communication network of claim 11, and one of ordinary skill in the art would have considered obvious the claimed functionality wherein said at least one server receives said first signal from at least one of: said first lock assembly, one or more of said other lock assemblies, and said at least one mobile device.  
Re Claim 13. (New)
As discussed above with respect to claims 8, 9 and 11, CN549 discloses the secure mesh communication network of claims 11, and one of ordinary skill in the art would have considered obvious the claimed functionality wherein said execution further configures said first lock assembly to: execute tasks, in response to one or more wake commands from an owner or a user, until completed; and enter a sleep mode in which said first select lock assembly is configured to wake in response to (a) interrupt data from said sensor assembly or (b) said one or more wake commands.  
Re Claim 14. (New) 
As discussed above with respect to claims 8, 9 and 11, CN549 discloses the secure mesh communication network of claim 13, and one of ordinary skill in the art would have considered obvious the claimed functionality wherein said one or more wake commands comprises: a poll requesting one or more items of operational data, wherein said poll is generated by at least one of said at least one mobile device and said at least one server.  
Re Claim 15. (New)
As discussed above with respect to claims 8, 9 and 11, CN549 discloses the secure mesh communication network of claim 14, and one of ordinary skill in the art would have considered obvious the claimed functionality wherein said poll is transmitted at one or more configurable dates or clock times, periodically at a configurable time interval, or in response to a request from said owner or said user.  
Re Claim 16. (New) 
As discussed above with respect to claim 11, CN549 discloses the secure mesh communication network of claim 4, and one of ordinary skill in the art would have considered obvious the claimed well known functionality (Official notice is taken as to well known pairing functionality) wherein execution of said command set by said processor of said at least one mobile device configures said at least one mobile device to perform functions, including functions to: pair said at least one mobile device with a first lock assembly; and generate a register associated with a first lock assembly, said register comprising a first lock identifier, an owner account, and one or more user accounts.  
Re Claim 17. (New) 
As discussed above with respect to claim 11, CN549 discloses the secure mesh communication network of claim 16, and one of ordinary skill in the art would have considered obvious the claimed well known functionality (Official notice is taken as to well known pairing functionality) wherein said execution configures said at least one mobile device to: select and register one or more lock assemblies to communicate exclusively with said other lock assemblies in said network; and pair said at least one mobile device with one or more of said registered lock assemblies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675